ORDER

•PER CURIAM
James D. Boyd, appeals from the trial court’s judgment entered, after a jury trial convicting him of domestic assault in the second degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court-did no.t. commit reversible error. State v. Julius, 453 S.W.3d 288, 299 (Mo.App.E.D.2014), An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of. Criminal Procedure 30.25(b).